DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 11/30/2022. Claims 1-3, 5-20 were pending. Claim 1 was amended. Claim 4 was cancelled. Claims 19-20 were withdrawn.
Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C 112(b) rejection with respect to claim 4, the applicant cancel claim 4 rendering the 35 U.S.C 112(b) rejection moot.
	Regarding to previous ground of rejection under 35 U.S.C 103, as being unpatentable over Ivanov in view of Takahashi the applicants stated:
	“While Applicants respectfully disagree with this rejection, in order to place the claims in condition for allowance, Applicants amend Claim 1 as shown above. Claim 1, as amended, now includes the subject matter of Claim 4. 
Regarding Claim 1, the Office Action acknowledges that Ivanov fails to disclose the cleaning additives recited in this claim. Office Action at p. 8. However, the Office Action asserts that Takahashi allegedly discloses the cleaning additive comprising a species selected from the group consisting of ethylene glycol, propylene glycol, and dipropylene glycol. Ibid. The Office Action concludes that it would have been obvious to one of ordinary skill in the art to modify Ivanov in view of Takahashi by using these cleaning additives since these compounds act as a water-soluble solvent and will enhance the cleaning process. Office Action at pp. 8 and 9. 
While Applicant respectfully disagrees, upon amending Claim 1, Applicants have not included ethylene glycol, propylene glycol, and dipropylene glycol as a cleaning additive. Thus, Takahashi, cited for disclosure of these cleaning additives, cannot overcome the deficiencies of Ivanov. 
For at least these reasons, Applicants respectfully submit that Claim 1, and all claims depending therefrom, are patentable over Ivanov in view of Takahashi. Applicants respectfully request that the rejections of Claims 1-3, 5-10, 12-18 under 35 U.S.C. §103 in view of these references be withdrawn.”	
	The applicant’s amendment along with the remark were sufficient to overcome the previous ground of rejection under 35 U.S.C 103 as being unpatentable over Ivanov in view of Takahashi.  However, upon further consideration, new ground of rejections under 103 were set forth as discussed below using new cited prior arts Thomas (WO 2016/111990 A1).
	Regarding to previous ground of rejection under 35 U.S.C 103, as being unpatentable over Ivanov in view of Seki the applicants stated:
	“Regarding Claim 1, the Office Action acknowledges that Ivanov fails to disclose the cleaning additives recited in this claim. Office Action at p. 15. However, the Office Action asserts that Seki allegedly discloses the cleaning additive comprising a species selected from the group consisting of polyethylene oxide. Office Action at p. 16. The Office Action concludes that it would have been obvious to one of ordinary skill in the art to modify Ivanov in view of Seki by using these cleaning additives since it helps to improve the wettability with the object to be cleaned. Ibid. 
While Applicant respectfully disagrees, upon amending Claim 1, Applicants have not included polyethylene oxide as a cleaning additive. Thus, Seki, cited for disclosure of this cleaning additive, cannot overcome the deficiencies of Ivanov. 
For at least these reasons, Applicants respectfully submit that Claim 1, and all claims depending therefrom, are patentable over Ivanov in view of Seki. Applicants respectfully request that the rejections of Claims 1-10 and 12-18 under 35 U.S.C. §103 in view of these references be withdrawn.”
The applicant’s amendment along with the remark were sufficient to overcome the previous ground of rejection under 35 U.S.C 103 as being unpatentable over Ivanov in view of Seki  However, upon further consideration, new ground of rejections were set forth as discussed below using new cited prior arts Thomas (WO 2016/111990 A1).
Regarding to claim 11, the applicants stated 
“Furthermore, Kehrloesser, cited for its disclosure of N,N-diethylhydroxylamine and 4-hydroxy-TEMPO, cannot overcome the deficiencies of Ivanov and Takashi since this reference does not disclose or in any way relate to the use of these components in a cleaning composition and, further, also does not disclose or suggest a cleaning composition comprising the recited cleaning additives. 
 Accordingly, Applicants respectfully submit that Claim 11 is patentable over Ivanov and Takahashi in view of Kehrloesser. Applicants respectfully request that the rejection of Claim 11 under 35 U.S.C. §103 in view of these references be withdrawn.”
The examiner disagrees.  The claimed invention are drawn to the composition. The composition claim is drawn to what the composition is (i.e. ingredients), not what the composition does (i.e. intended use of composition such as the composition is used for cleaning). Ivanov teaches to use alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxylamine aka N, N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).  Kehrloesser teaches to use N,N diethylhydroxylamine, or 4-hydroxy-TEMPO (also known as 4-hydroxy-2,2,6,6 tetramethyl-piperidinyloxy, free radical) (See paragraph 0329)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov and Thomas in view of Kehrloesser by using aminoxyl compound such as 4-hydroxy-TEMPO  having the formula:

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    144
    178
    media_image3.png
    Greyscale

wherein R1 and R2 may be the same as or different from one another and is a straight chain, cyclic, or branched alkyl because equivalent and substitution of one for the other would produce an expected result.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 5-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) in view of Thomas (WO 2016/111990 A1).
Regarding to claim 1, Ivanov discloses a cleaning composition for cleaning residue and contaminants, the cleaning composition comprising:
about 0.002 wt% to 15 wt%, preferable 0.002 wt% to 10 wt%, from 0.002 wt% to 5 wt% of at least one complexing agent, including example at 0.1 wt%, or 4 wt% (paragraph 0043-0060, read on applicant’s range of 0.1 wt% to about 10 wt%, );
from 0.2 wt% to 10 wt% of at least one cleaning addictive (paragraph 0062-0076, read on applicant’s range of 0.1 wt% to 10 wt%);
from 2.5 wt% to 10 wt%, preferable 2.5 wt% to 5 wt% at least one pH adjust agent (paragraph 0034-0042, 0040, read on applicant’s range of 1 wt% to 5 wt%);
water (paragraph 0083);
and from 0.01 wt% to 12 wt%, preferable 0.5 wt% to 3 wt% or from 3 wt% to about 12 wat% of at least one alkyloxylamine compound or salts thereof (paragraph 0077-0082, read on applicant’s range of 0.1 wt% to about 10 wt%);
wherein the composition is an aqueous cleaning composition having a pH from 10 to 14 (paragraph 0042) and comprising at least 50% water (paragraph 0083).
	Regarding to claim 1, Ivanov fails to disclose wherein the cleaning additive comprises a species selected from the group consisting of 2-pyrrolidinone, 1-(2-hydroxyethyl)-2-pyrrolidinone (HEP), glycerol, tetramethylene sulfone (sulfolane), dimethyl sulfone, tetraglyme, diglyme, methyl isobutyl ketone, methyl ethyl ketone, isopropanol, octanol, ethanol, butanol, methanol, isophorone, 4-methyl-2-pentanone, 2,4-dimethyl-3-pentanone, 5-methyl-3-heptanone, 3-pentanone, 5-hydroxy-2-pentanone, 2,5-hexanedione, 4-hydroxy-4-methyl-2-pentanone, 2- methyl-2-butanone, 3,3-dimethyl-2-butanone, 4-hydroxy-2-butanone, cyclopentanone, 2- pentanone, 3-pentanone, 1-phenylethanone, acetophenone, benzophenone, 2-hexanone, 3- hexanone, 2-heptanone, 3-heptanone, 4-heptanone, 2,6-dimethyl-4-heptanone, 2-octanone, 3- octanone, 4-octanone, dicyclohexyl ketone, 2,6-dimethylcyclohexanone, 2-acetylcyclohexanone, 2,4-pentanedione, menthone, dimethylsulfoxide (DMSO), dimethylformamide (DMF), N-methyl pyrrolidone, N-ethyl pyrrolidone, hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose, sodium carboxymethylcellulose (NaCMC), sodium dodecylsulfate (SDS), ammonium dodecylsulfate, potassium dodecylsulfate, ammonium carboxymethylcellulose, potassium carboxymethylcellulose, polyvinylpyrrolidone (PVP), polyaminoacids, polyamidohydroxyurethanes, polylactones, polyacrylamide, Xanthan gum, chitosan, polyethylene oxide, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, polyethyleneimine, sorbitol ester, xylitol, esters of anhydrosorbitols, secondary alcohol ethoxylates, potassium alginate, ammonium alginate, poly(ethylene glycol methacrylate), and combinations thereof.
	Regarding to claim 1, Thomas discloses the cleaning composition comprises cleaning additive, wherein the cleaning additive comprise a species selected from the group consisting of: glycerol (paragraph 0040), methanol, ethanol, butanol (paragraph 0039), hydropropylcellulose, hydroxyethylcellulose, carboxymethylcellulose, sodium carboxymethylcellulose (NaCMC), polyvinylpyrrolidone (PVP), polylactones, polyacrylamide, Xanthan gum, chitosan, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, xylitol, ester of anhydrosobitols, secondary alcohol ethoxylates (paragraph 0042), and glycerol, xylitol (paragraph 0040, 0042).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view of Thomas by using cleaning additive comprises a species selected from the group consisting of glycerol, methanol, ethanol, butanol, hydropropylcellulose, hydroxyethylcellulose, carboxymethylcellulose, sodium carboxymethylcellulose (NaCMC), polyvinylpyrrolidone (PVP), polylactones, polyacrylamide, Xanthan gum, chitosan, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, xylitol,, ester of anhydrosobitols, secondary alcohol ethoxylates because these additives will enhance the cleaning process.  
Regarding to claim 2, Ivanov discloses the complexing agent comprises a species selected from the group consisting of diethanoamine, methyl diethanolamine, triethanoamine (TEA), monoethanolamine (MEA) (paragraph 0050-0052).  As to claim 2, Thomas also discloses the complexing agent comprises a species selected from the group consisting of 4-(2-hydroxyethyl)morpholine (HEM), 1,2-cyclohexanediamine-N,N,N’,N’-tetraacetic acid (CDTA), iminodiacetic acid (IDA), glutamic acid, glutamine, histidine, 1,5,9-triazacyclododecane-N,N',N"-tris(methylenephosphonic acid) (DOTRP), 1,4,7,10-tetraazacyclododecane-N,N',N",N'"-tetrakis(methylenephosphonic acid) (DOTP), diethylenetriaminepentakis(methylenephosphonic acid) (DETAP), oxalic acid, succinic acid, maleic acid, malic acid, malonic acid (paragraph 0040).
	Regarding to claim 3, Ivanov discloses the cleaning composition comprises about 0.002 wt% to 10 wt%, or 0.002 wt% to 5 wt% or 0.002 wt% to 1 wt % of the complexing agent (paragraph 0053, read on applicant’s range “from about 0.1 wt% to about 5 wt%”).
	Regarding to claim 5, Ivanov discloses the cleaning composition comprises from about 0.2 wt% to 5 wt% of cleaning additive, or from 0.2 wt% to 4 wt%, or 0.2 wt% to 3 wt%, or 0.5 to 5 wt% cleaning addictive (paragraph 0075, read on applicant’s range of 0.5 wt% to 5 wt% of the cleaning addictive).
	Regarding to claim 6, Ivanov discloses the pH adjusting agent comprises a species selected from the group consisting of ethyltrimethylammonium hydroxide (ETMAH), tetrapropylammonium hydroxide (TPAH), tetrabutylammonium hydroxide (TBAH), tributylamethylammonium hydroxide, tetrabutylammonium hydroxide (TBAH), diethyldimethylammonium hydroxide (DEDMAH), tetraethylammonium hydroxide (paragraph 0034).
	Regarding to claim 7, Ivanov discloses the cleaning composition has pH of 10 to 14, preferably 11 to 13, preferably 12 to 13  (paragraph 0036, read on applicant’s limitation “a pH of from about 12 to about 14”).  Thomas also discloses the composition has a pH of 10 to 14, preferable 12 to about 14 (paragraph 0048).
	Regarding to claim 8, Ivanov discloses the cleaning composition has at least 89 wt% water, including 94 wt% water (paragraph 0083, read on applicant’s range of “at least about 80 wt% water”).  Thomas also discloses the cleaning composition comprises 80.9% to about 99.97% of water or 86.5% to 99.98% of water (See Table in paragraph 0033, Table in paragraph 0034; read on applicant’s range of “at least about 80 wt% water”).
	Regarding to claims 9-10, Ivanov discloses the alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxyalmine is aka N,N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).
	It is well known in the art that diethylhydroxylamine has the formula structure as shown below (See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine 


    PNG
    media_image4.png
    141
    253
    media_image4.png
    Greyscale
 
	Therefore, the examiner interprets that Ivanov teaching of diethylhydroxylamine read on applicant’s limitation “an alkyhydroxylamine compound having the formula

    PNG
    media_image5.png
    135
    207
    media_image5.png
    Greyscale

	Wherein R-1 and R2 may be the same as or different from one another and is straight-chain, cyclic or branched alkyl group.
	Regarding to claim 12, Ivanov discloses the cleaning composition comprises from 0.01 wt% to about 12 wt% or 0.01 wt% to 0.5 wt% or 0.5 wt% to 3 wt% of alkyloxylamine (paragraph 0078, within applicant’s range of 0.01 wt% to about 7 wt%).
	Regarding to claim 13, Ivanov discloses the cleaning composition comprises at least one species selected from the group consisting of diglycolamine (paragraph 0051), diethylenetriamine (paragraph 0050) and aminopropylmorpholine (paragraph 0112), ethylenediamine (paragraph 0051, 0089-0090, 0120; Ivanov’s claim 6).
	Regarding to claim 14, Ivanov discloses the cleaning composition further comprises at least one corrosion inhibitor, wherein the corrosion inhibitor comprises a species selected from the group consisting of triazole, aminotriazole (paragraph 0062-0065), glycine (paragraph 0050).  Regarding to claim 14, Thomas also discloses the cleaning composition further comprises at least one corrosion inhibitor, wherein the corrosion inhibitor comprises a species selected from the group consisting of triazole (paragraph 0046), hydroxyethyl)morpholine (HEM), N-aminoethylpiperazine (N-AEP), oxalic acid, xylitol, malic acid, maleic acid, maleic anhydride, malonic acid, mandelic acid, valine, tyrosine, trimesic acid, serine, sorbitol, succinic acid, tartaric acid (paragraph 0040).
	Regarding to claim 15, Ivanov discloses the cleaning composition further comprise at least one reducing agent, wherein the reducing agent comprises a species selected from the group consisting of hydroxylamine (paragraph 0069, Ivanov’s claim 16).  Regarding to claim 15, Thomas discloses the reducing agent comprises a species selected from the group consisting of ascorbic acid, L(+) ascorbic acid, isoascorbic acid, ascorbic acid derivatives (paragraph 0038).
	Regarding to claim 16, Ivanov discloses the cleaning composition is substantially
devoid of fluorine-containing source, abrasive material and tetramethylammonium hydroxide
(Table 1).
	Regarding to claim 17, Ivanov discloses the cleaning composition has a pH in a range of 10 to 14, preferably pH 13 (paragraph 0034, 0042, read on applicant’s range pH of 13 to 14). Thomas also discloses the composition has a pH of 10 to 14, preferable 12 to about 14 (paragraph 0048, read on applicant’s range pH of 13 to 14).
	Regarding to claim 18, Ivanov discloses the cleaning composition further comprises
residue and contaminants, wherein the residue comprises post etch residue, post-ash residue
(paragraph 0104-0109, 0113-0117). Thomas also discloses Ivanov discloses the cleaning composition further comprises residue and contaminants, wherein the residue comprises post etch residue, post-ash residue (abstract, paragraph 0009). 

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) and Thomas (WO 2016/111990 A1) as applied to claims 1-3, 5-10, 12-18  above, and Kehrloesser et al. (US 2019/0218414 A1)
Regarding to claim 11, Ivanov fail to disclose the alkyloxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    144
    178
    media_image3.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is straight-chain, cyclic, or branched alkyl.
However, Ivanov teaches to use alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxylamine aka N, N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).  Kehrloesser teaches to use N,N diethylhydroxylamine, or 4-hydroxy-TEMPO (also known as 4-hydroxy-2,2,6,6 tetramethyl-piperidinyloxy, free radical) (See paragraph 0329).  It is well known is the art that 4-hydroxyl-TEMPO has the formula: 

    PNG
    media_image6.png
    190
    262
    media_image6.png
    Greyscale

(See evidence via https://web.archive.org/web/20160731231111/https://en.wikipedia.org/wiki/4-Hydroxy-TEMPO ).
Therefore, the teaching of 4-hydroxy-TEMPO read on applicant’s limitation oxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    144
    178
    media_image3.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is a cyclic, or branched alkyl.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov and Thomas in view of Kehrloesser by using aminoxyl compound such as 4-hydroxy-TEMPO  having the formula:

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    144
    178
    media_image3.png
    Greyscale

wherein R1 and R2 may be the same as or different from one another and is a straight chain, cyclic, or branched alkyl because equivalent and substitution of one for the other would produce an expected result.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713